       Case
        Case6:20-cv-01192-KGG
             6:20-cv-01192-KGG Document
                                Document28-3
                                         23 Filed
                                             Filed01/22/21
                                                   02/08/21 Page
                                                             Page11ofof33


                                                                                Exhibit C


                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

JAYDEN JOHNSON,                )
                               )
               Plaintiff,      )
          v.                   )               Case No. 20-1192-KGG
                               )
ABRAHAM PETERS,                )
                               )
               Defendant.      )
_______________________________)

            ORDER ON MOTION TO COMPEL AND
    SHOW CAUSE ORDER REGARDING THIRD-PARTY SUBPOENA

      Now before the Court is Plaintiff’s Motion to Compel (Doc. 19) in which

Plaintiff seeks an Order compelling Defendant to fully respond to Interrogatories

served on him as well as to produce all documents within Defendant’s possession,

custody and control that are responsive to Plaintiff’s Requests for Production of

Documents. Plaintiff seeks an Order, pursuant to Fed.R.Civ.P 36(a), that his

Requests for Admission served on Defendant be deemed admitted. Plaintiff also

seeks an Order, pursuant to Fed.R.Civ.P. 45(g), finding third-party Billy Peters to

be in contempt for failing to respond to the subpoena served on him. Finally,

Plaintiff seeks his attorneys fees relating to this motion.

      Neither Defendant nor the subpoenaed third party have responded to the

motion to compel and the time to do so has expired. D. Kan. Rule 6.1(d)(1). As

such, the motion is GRANTED as uncontested. D. Kan. Rule 7.4.
       Case
        Case6:20-cv-01192-KGG
             6:20-cv-01192-KGG Document
                                Document28-3
                                         23 Filed
                                             Filed01/22/21
                                                   02/08/21 Page
                                                             Page22ofof33




      Defendant is therefore ORDERED to fully respond to Plaintiff’s

Interrogatories and Requests for Production, without objection, within two weeks

of the date of this Order. All objections are deemed waived. Defendant must

produce all responsive documents in his possession, custody or control. As

requested by Plaintiff, Defense counsel must also provide Plaintiff with a detailed

certification regarding the methods and efforts utilized by Defendant to identify,

locate and obtain such responsive documents. Further, the Requests for Admission

served by Plaintiff on Defendant are deemed admitted.

      As for the third-party subpoena served on third party Billy Peters, the Court

will issue a separate SHOW CAUSE ORDER in this case to third-party Billy

Peters to show cause why he should not be held in contempt for failing to respond

to the subpoena pursuant to Fed.R.Civ.P. 45(g).

      Finally, the Court also GRANTS Plaintiff’s request for his attorney’s fees

relating to this motion. See Fed.R.Civ.P. 37(a)(5). Plaintiff’s counsel is instructed

to submit an accounting of his billed time relating to the underlying motion within

two weeks of the date of this Order.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. 19) is

GRANTED.

      IT IS SO ORDERED.
Case
 Case6:20-cv-01192-KGG
      6:20-cv-01192-KGG Document
                         Document28-3
                                  23 Filed
                                      Filed01/22/21
                                            02/08/21 Page
                                                      Page33ofof33




Dated at Wichita, Kansas, on this 22nd day of January, 2020.


                                      S/ KENNETH G. GALE
                                      KENNETH G. GALE
                                      United States Magistrate Judge
